Case: 15-20335      Document: 00513472719         Page: 1    Date Filed: 04/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 15-20335                            April 20, 2016
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAUL HERNANDEZ MARTINEZ, also known as Pablo Hernandez, also
known as Raul Hernandez, also known as Raul Hernandez-Martinez, also
known as Pablo Hernandez Rios, also known as Pablo Rios Hernandez, also
known as Pedro Rios Hernandez, also known as Pedro Hernandez, also
known as Pedro Hernandez Rios, also known as Margarito Hernandez, also
known as Pablo Rios, also known as Pedro Rios, also known as Roberto
Saucedo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-59-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Raul Hernandez
Martinez has moved for leave to withdraw and has filed a brief in accordance


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20335    Document: 00513472719     Page: 2   Date Filed: 04/20/2016


                                 No. 15-20335

with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Hernandez Martinez has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2